EXHIBIT 23.2 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus and to the incorporation by reference therein of our report dated September 20, 2010, with respect to the consolidated financial statements of Pluristem Therapeutics Inc., appearing in the Annual Report (Form 10-K) of Pluristem Therapeutics Inc. for the year ended June 30, 2010. /s/Kost Forer Gabbay & Kasierer Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global Haifa, Israel November 28, 2010
